DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arif (20160133152) in view of Tran (20180326291) and Otte (10089550).

 	Regarding claim 1, Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099); the memory device having non-transitory storage that contains historical data that is related to at least one of an offensive or a defensive advantage or disadvantage that a first team has over a second team (Para. 0092-0093). 
 	Arif does not teach the memory device further containing instructions that, when executed by the processor, cause the processor to: determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays; and provide a visualization showing the target field location, the first down boundary line, and a ball location on the monitor.  
 	Tran (Figures 1-16) teaches the memory device further containing instructions that, when executed by the processor, cause the processor to: determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays (Para. 0999-1000).
	Otte (Figures 1-8) teaches provide a visualization showing the target field location (See figure 1-8), the first down boundary line (100), and a ball location (Fig. 5-6, Part No. 220) on the monitor (Col. 7, Lines 21-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Arif with determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays as taught by Tran as a means of determining a preliminary first down conversion rate based on historical conversion data (Tran: Para. 0999-1000), and to provide Arif with providing a visualization showing the target field location (See figure 1-8), the first down boundary line (100), and a ball location as taught by Otte as a means of providing elements on a screen/monitor that show a field location, first down line, and ball location of a football field so as to enhance viewership of the sporting event (Otte: Col. 3, Lines 10-25; Col. 7, Lines 21-42).


	Regarding claim 2, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099). 
 	The modified Arif does not teach the visualization includes a football field and the field location, the first down boundary line, and wherein the ball location are overlaid over the football field in real-time.  
	Otte (Figures 1-8) teaches the graphical display includes a football field and the field location, the first down boundary line (100), and wherein the ball location (Fig. 5-6, Part No. 220) are overlaid over the football field in real-time (Col. 7, Lines 21-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the visualization includes a football field and the field location as taught by Otte as a means of providing elements on a screen/monitor that show a field location, first down line, and ball location of a football field so as to enhance viewership of the sporting event (Otte: Col. 3, Lines 10-25; Col. 7, Lines 21-42).


 	Regarding claim 5, the modified Arif (Figures 1-13) teaches the memory device further contains profile data and the instructions further cause the processor to modify the increase in the probability of winning the game based on the profile data, the profile data including at least one of an on-field team status, weather (Para. 0092), or player unavailability (Para. 0032, 0076).  


	Regarding claim 6, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to make a recommendation associated with reaching the target field location comprising one of a running play or a passing play (Para. 0086).  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Tran, and Otte, further in view of McRoberts (20150283450).

	Regarding claim 3, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099), and the visualization includes a football field grid and the field location (Para. 0061) and the ball location are overlaid over the football field grid in real-time (Para. 0061). 
 	The modified Arif does not teach the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game is graphically displayed on the monitor. 
 	McRoberts (Figures 1-24) teaches the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game is graphically displayed on the monitor (Para. 0005-0007, 0014, 0026, 0034, 0037, 0119, 0163).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game as taught by McRoberts as a means of determining the probability of winning a football game (McRoberts: Para. 0026, 0195-0197, 0203).

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Tran and Otte, further in view of McRoberts (20150283450).

	Regarding claim 4, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099), and the graphically displayed includes a football field grid and the field location (Para. 0061) and the ball location are overlaid over the football field grid in real-time (Para. 0061). 
 	The modified Arif does not teach the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over the next best play. 
	McRoberts (Figures 1-24) teaches the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play is graphically displayed on the monitor (Para. 0005-0007, 0034, 0037, 0119, 0163).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play is graphically displayed on the monitor as taught by McRoberts as a means of determining the probability of winning a football game (McRoberts: Para. 0195-0197, 0203).


	Regarding claim 7, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to make a recommendation associated with reaching the field location by one of a running play or a passing play (Para. 0086)
 	The modified Arif does not teach upon failing to reach the target field location, the recommendation further includes one of a punting play or a field-goal play. 
	McRoberts (Figures 1-24) teaches upon failing to reach the target field location, the recommendation further includes one of a punting play or a field-goal play (Para. 0088, 0090, 0092).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with upon failing to reach the target field location, the recommendation further includes one of a punting play or a field-goal play as taught by McRoberts as a means of recommending a punting play in a football game when punting is an option (McRoberts: Para. 0088, 0090, 0092).
 

	Regarding claim 8, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).

  
	Regarding claim 9, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).
 	The modified Arif does not teach the instructions further cause the processor to determine a second target field location spaced between the ball location and the first down boundary wherein a team in possession should attempt a field goal on a fourth down.  
	McRoberts (Figures 1-24) teaches the instructions further cause the processor to determine a second target field location spaced between the ball location and the first down boundary wherein a team in possession should attempt a field goal on a fourth down (Para. 0003, 0071, 0073).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the instructions further cause the processor to determine a target field location spaced between the ball location and the first down boundary wherein a team in possession should attempt a field goal on a fourth down as taught by McRoberts as a means of recommending a field goal in a football game when in field goal range (McRoberts: Para. 0073).


	Regarding claim 10, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).
 	The modified Arif does not teach the instructions further cause the processor to add the second field location to the visualization.  
	Otte (Figures 1-8) teaches the instructions further cause the processor to add the second field location to visualization (Col. 7, Lines 21-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the instructions further cause the processor to add the second field location to the visualization as taught by Otte as a means of providing elements on a screen/monitor that show different field locations on a football field so as to enhance viewership of the sporting event (Otte: Col. 3, Lines 10-25; Col. 7, Lines 21-42).

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record (Arif (20160133152), Tran (20180326291),  Otte (10089550), McRoberts (20150283450), Farudi (20180345149), Coiner (20160253919), Stelfox (20150375083)) does not teach the recitation in claim 11 of “providing a visualization showing the estimated impact on the game winning chance against the actual impact on the game winning chance for each play as a function of time and overall game winning chance,” and the recitation in claim 16 of “the instructions further cause the processor to provide a visualization showing the estimated impact on the game winning chance against the actual impact on the game winning chance for each play with a graphical representation as a function of time and overall game winning chance on the monitor.”

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays,” it is noted that Tran (Figures 1-16) teaches the memory device further containing instructions that, when executed by the processor, cause the processor to: determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays (Para. 0999-1000). Tran (Para. 0099) discloses: “The Football recommender 402 receives an expected points (EP) input from the expected points module 300 at block 404, a yards to gain (YTG) for first down input at block 406, and a first down marker (FDM) yard line input at block 408. Preliminary Conversion Rate: At block 410, the Football recommender 402 uses the team's EP value from block 404 and the YTG distance from block 406 to determine a preliminary first down conversion rate based on historical conversion data. Historical first down conversion data is shown in the form of a chart in FIG. 5, where YTG distances are presented on the x-axis and average first down conversion rates are presented on the y-axis. This historical data shows that the likelihood of a first down conversion decreases as the YTG distance increases.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Arif with determine, based on the historical data, a target field location located between a ball location and a first down boundary line and representing a distance a ball needs to advance to provide a greater probability of winning a game by attempting a fourth down conversion versus other plays as taught by Tran as a means of determining a preliminary first down conversion rate based on historical conversion data (Tran: Para. 0999-1000).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711